Title: To John Adams from James Warren, 7 September 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Sept. 7th: 1777
     
     I wrote you by the last post. I wonder whether all the Letters I write you get to hand, and if they do whether you are not tired with the Number and length of them, to say Nothing of the Composition &c. which from the Confidence I have in your Candour I pay no regard to. I am now Applying myself with all diligence to the Business of the Navy Board in Order to Answer as far as I am Able Your Expectations, and those of the publick. I am greatly Embarrassed with the forming A Constitution, the General Courts setting this week, and the Naval Affairs even if everything in the last was as I could wish, but I think it peculiarly Unhappy that we Enter on this Business when the Circumstances of the Fleet are far from being such as promises any Hopes that we can gratify the Expectations of the people by our utmost Exertions, especially as they are well pleased with the Appointment of such A Board and Consequently their Expecta­tions run high. The Raleigh and Alfred are gone to Sea from Portsmouth the Ranger Just ready to sail, will go in A few days under the Immediate orders of the Marine Committee. Three Ships shut up in Providence in A Manner without Men, one in Connecticut River, never to be got out without the greatest difficulty and risque even if there was no Enemy to prevent it, and A Ship Constantly watching her. The Boston in this Harbour the only remaining Ship in our department, and She in A Condition far from being Agreable. A great Misunderstanding between the Captain and his Officers, who it is said will not again go to Sea with him, and who say he never will again Man his Ship. Capt. McNeil’s reputation on his first Appointment was Extreemly good. It seems to be now reversed. The last Cruize was at first very Successful, but did not End so. There was certainly great Blame somewhere. I wont pretend to say where. He lays it on Manley, as you may see by his Letters to the Marine Committee, while his Officers dont scruple to say that if he had followed Manley’s Orders we might have had not only the Fox but the Flora, and Rainbow. We are not Invested with powers to Appoint or even suspend Officers but this matter should be Enquired into. We have Ordered him to Equip his Ship for the Sea, and Man her Immediately, and if it can be done shall send her to Sea. We shall next Enquire into the state of the Providence Ships and the practicability of geting them out.
     We have wrote to the Marine Committee for Money and the resolves and regulations of Congress relative to the Navy, both of which we are destitute of, and can do very little without. Large Sums of Money are now wanted. Do Exert yourself to Accelerate their Motions in forwarding them to us. We have very Agreable Intelligence from the Westward this afternoon, that Arnold had cut off the whole Army on their retreat from fort Stanwix, I wish it may be true. I hope you will soon give me A pleasing Account of the Operations in the South. Nothing of late from the Northwest. Two valuable prizes lately Arrived at Newberry port. One of them maned with Frenchmen and pretends to be French property, tho’ the Captors say it is only A Cover and they can prove the property English. All the papers were hove Overboard. We have by the other late papers, and A passenger in 9 weeks from London. I dont hear they are yet in Town, but I am told the papers mention that Howe was to go up to Maryland and from thence to Philadelphia. This passenger was sent for by Hutchinson and very perticularly Enquired of about the depreciation of our paper Currency, with A Malignity of Heart that shewed he had great reliance on it. This is perfectly in Character, and very probable. The rest of refugees or rather the most of them discovered an Inclination to get back. Do write me a few of your Sentiments on Goverment. That is A great Object with me. I wish you happiness. Adeu.
     All Ideas of Oeconomy seem to be lost, or at least in some measure rendered impracticable by the Extravagance of the Times. I thought the Allowance you made for a Clerk was handsome. We have tryed more than A week to get One even with the Addition of £50..LM more but can’t yet Effect it. If we give this Additional Sum, it will be from necessity. We must have A Clerk and can’t get one without. If Congress don’t Allow it we must pay it ourselves. Had you not had Ample Experience to the Southward I would Attempt A description of it. Whoever begun it here at first the Town or Country is A dispute not settled, but I think the Countryman Exceeds the Merchant now. 3/. for Butter 1/6 for mutton &c. they have the Effrontery to Ask at a time when Providence has given them the finest Season and Crops you ever see, fruit in the same or still greater Excess. 3d. for A Single peach. If our Board are not to have A power of dismissing or at least of suspending Officers, I foresee our Authority will be Contemptible. I will stand in no Contemptible Station long. The good News from the westward I fear wants Confirmation.
    